Citation Nr: 1700304	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for headaches, to include as due to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1968 to January 1971, and from November 1990 to May 1991.  He also served in the Army Reserve with service with the Army National Guard that included at least one period of active duty for training (ACDUTRA) from August 2, 2003 to August 16, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  

In September 2013, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is also of record.

In December 2013 and June 2016 the Board remanded the claim for further development.

The Board has recharacterized the claim on appeal.  It was previously captioned as a claim for service connection for head injury residuals.  However, based on the June 2016 VA examination conducted pursuant to the last remand, which linked the current headaches to the service-connected cervical spine and left shoulder disabilities rather than a head injury, the claim as been recaptioned.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).




FINDINGS OF FACT

1. The Veteran does not have head injury residuals related to service.

2.  The Veteran's headaches are related to his service-connected cervical spine strain and degenerative joint disease of the left shoulder, status-post rotator cuff tear.


CONCLUSION OF LAW

The criteria for the establishment of service connection for headaches are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not also disease, incurred in or aggravated in the line of duty, also when a cardiac arrest or cerebrovascular accident occurs during such training. 38 U.S.C.A. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6 (a), (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has current headaches, documented on VA examinations in February 2014 and June 2016.

There is no dispute that in August 2003, during a period of ACDUTRA service, the Veteran fell from a 5-ton truck and sustained injuries.  Service treatment records (STRs) show he injured his neck, back, left hip, and bilateral ankles.  The emergency room records show he also complained of head pain.

On the matter of nexus, the record contains several VA medical opinions finding that the Veteran's current symptoms are unrelated to his in-service fall.  On VA examination in August 1997, the Veteran was diagnosed with myofascial headaches secondary to a psychophysiologic reaction.  On VA examination in February 2014, the examiner opined that the Veteran's headaches were less likely than not related to the 2003 fall due to the fact that the examiner could not locate any STRs documenting the incident.  On VA examination in June 2016, the examiner opined it was less likely than not that the Veteran's documented fall from the military vehicle in August 2003 resulted in a chronic headache disorder.

However, the June 2016 VA examiner also stated that the record showed the Veteran has left-sided neck pain associated with left shoulder pain, causing his current headache disorder.  In this regard, the Board notes that the Veteran has complained throughout the record of left-sided headache pain.  The 2016 VA examiner opined that his headaches appeared related to degenerative joint disease (DJD) of the cervical spine.  

In apparent support of her negative direct service connection opinion, the examiner noted that degenerative joint disease of the cervical spine was not documented as a problem in his STRs or on discharge, and that one fall from a vehicle causing neck strain was not sufficient to cause advancing DJD of the cervical spine.  To the extent the June 2016 examiner's opinion disputes the relationship between the current cervical spine disorder and service, this opinion is irrelevant.  The Veteran has been service-connected since 1994 for a cervical spine disability, characterized initially as degenerative disc disease of the cervical spine and later amended by January 2015 rating decision as a cervical spine strain.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011); VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  He has also been service-connected for degenerative joint disease of the left shoulder, status-post rotator cuff tear, since 2005.

The preponderance of the evidence is against a finding of head injury residuals directly related to the 2003 in-service fall; there is no positive evidence in this regard.  To the extent the Veteran has reported dizziness, while he is competent to report his symptoms, he has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of this disorder.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377 ; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the credibility of the general assertions is severely undermined by the absence of any post-service diagnosis of a head injury residual consisting of a vestibular disorder. 

However, in considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to secondary service connection for his headaches, as caused by the service-connected cervical spine and left shoulder disabilities.  

There is no evidence to the contrary of the June 2016 VA examiner's opinion on the matter of secondary service connection.  While the record shows the headaches are unrelated to the in-service fall itself, there is opinion contrary to the June 2016 report on whether the headaches are a residual of the service-connected cervical spine and left shoulder disabilities.

The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  While a remand for a more thoroughly explained opinion could be undertaken, the June 2016 report is adequate for the purposes of adjudication.  The examiner based her conclusion on an examination of pertinent facts in the claims file and the Veteran's medical history, and provided a rationale for her conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The evidence is at least in equipoise in showing that the Veteran has headaches attributable to his service-connected cervical spine and left shoulder disabilities.  An award of secondary service connection based on causation is no less favorable to the Veteran than an award of service connection on a direct basis.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for headaches as secondary to service-connected cervical spine strain is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


